DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claims 1 and 28 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… the target prediction storage comprises at least one entry that is configurable as a multi-taken entry to indicate that a source instruction flow changing instruction identified by that entry is a first instruction flow changing instruction with an associated first target address that identifies a series of instructions that is expected to exhibit static behavior and that terminates with a second instruction flow changing instruction, where the second instruction flow changing instruction is unconditionally taken and has an associated second target address …” because although unconditional instructions in general are known, an entry in a target prediction storage (e.g., a BTB) that identifies a series of instructions that is expected to exhibit static behavior and that terminates with an unconditional instruction is not known and is not taught in either Shelor or Cummins; and Cummins fails to teach identifying the second branch instruction as an unconditional branch instruction, Cummins cannot identify a series of instruction that do not need to be subject to branch prediction to 
The examiner respectfully disagrees, and to further clarify, by combining Shelor’s branch instruction that can either be conditional or unconditional (e.g. mispredicted branch instruction (either conditional or unconditional branch instruction): [0029]) (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; and [0042]-[0044]) with Cummins’ operations with BTB having corresponding second branch instruction (e.g. branch instruction located at point B/C/D in Fig. 9) (Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; and col. 11, ll. 15-54), the resulting combination of the references may further teach/suggest operations with BTB having corresponding second branch instruction that can either be conditional or unconditional. 
Please note that the features upon which applicant relies (i.e., a series of instruction that do not need to be subject to branch prediction to bypass branch prediction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s arguments with regard to the independent claims 1 and 28 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… the prediction circuitry is arranged, when making a prediction for a chosen instruction flow changing instruction that is identified by a multi-taken entry in the target prediction storage, to identify with reference to target address information stored in that multi-taken entry both the series of instructions and a starting from the target instruction at the second target address …” because Cummins does not identify any instructions that do not need to pass through the prediction pipeline; applicant's arguments have fully been considered, but are not found to be persuasive.
Please note that the features upon which applicant relies (i.e., instructions that do not need to pass through the prediction pipeline) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shelor (US Pub.: 2004/0268103) in view of Cummins et al. (US Patent 6,263,427).

As per claim 1, Shelor teaches/suggests an apparatus comprising: a fetch queue (e.g. Fig. 3, ref. 218) to identify a sequence of instructions to be fetched for execution by execution circuitry (e.g. Fig. 3, ref. 230); and prediction circuitry (e.g. branch prediction logic) to make predictions in respect of instruction flow changing instructions (e.g. associated with prediction for branch instruction), and to operate with instructions that are identified in the fetch queue; having instruction flow changing instruction being unconditionally taken; and to operate with instruction(s) to be identified in the fetch queue (Fig. 3; [0029]-[0030]; [0034]-[0036]; and [0042]-[0044]).
Shelor does not teach the apparatus comprising: 
to control which instructions are in dependence on the predictions;  
wherein: 
the prediction circuitry includes a target prediction storage having a plurality of entries that are used to identify target addresses for instruction flow changing instructions that are predicted as taken;  
the target prediction storage comprises at least one entry that is configurable as a multi-taken entry to indicate that a source instruction flow changing instruction identified by that entry is a first instruction flow changing instruction with an associated first target address that identifies a series of instructions that is expected to exhibit static behavior and that terminates with a second instruction flow changing instruction, where 
the prediction circuitry is arranged, when making a prediction for a chosen instruction flow changing instruction that is identified by a multi-taken entry in the target prediction storage, to identify with reference to target address information stored in that multi-taken entry both the series of instructions and a target instruction at the second target address, to cause the series of instructions and the target instruction to be identified and to begin making further predictions starting from the target instruction at the second target address. 
 Cummins teaches/suggests an apparatus comprising: to control which instructions are in dependence on the predictions (e.g. associated with control of instructions between a first branch prediction mechanisms for corresponding instruction and a second branch prediction mechanisms for corresponding instruction: Fig. 9-10) wherein: the prediction circuitry (e.g. circuitry for carrying out branch prediction mechanism) includes a target prediction storage (e.g. associated with BTB table) having a plurality of entries that are used to identify target addresses for instruction flow changing instructions that are predicted as taken (e.g. having entries of target addresses for the branch prediction mechanism); the target prediction storage comprises at least one entry that is configurable as a multi-taken entry to indicate that a source instruction flow changing instruction identified by that entry is a first instruction flow changing instruction with an associated first target address (e.g. associated with the first target address for the first branch prediction mechanisms) that identifies a series of instructions that is expected to exhibit static behavior (e.g. equate to the 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Cummins’ branch predicting operations into Shelor’s apparatus for the benefit of predicting the outcome of the next possible branch instruction before the branch instruction is being processed (Cummins, col. 5, ll. 17-24) to obtain the invention as specified in claim 1.

As per claim 2, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the second instruction flow changing instruction is predicted to be the only instruction flow changing instruction in the series of instructions (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), as the operations may end after the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 3, Shelor and Cummins teach/suggest all the claimed features of claim 2 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the series of instructions is formed of one or more instructions occupying sequential addresses in memory (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), associated with sequential instructions being located at corresponding addresses. 
 
As per claim 4, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein each multi-taken entry is configured to identify as the target address information at least the first target address and a length value used to identify the number of instructions in the series of instructions (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 
 
As per claim 5, Shelor and Cummins teach/suggest all the claimed features of claim 4 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein one or more multi-taken entries are configured to further identify as the target address information the second target address (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 6, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein for an entry to be configured as a multi-taken entry an offset constraint is required to be met between the addresses of the first instruction flow changing instruction, the second instruction flow changing instruction and the target instruction at the second target address (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
Shelor and Cummins teach/suggest all the claimed features of claim 6 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein: the prediction circuitry is arranged to process predict blocks, where each predict block comprises a plurality of instructions at sequential addresses in memory, and to output prediction information for each predict block; and the offset constraint is specified with reference to a start address of the predict blocks containing the first instruction flow changing instruction, the second instruction flow changing instruction and the target instruction at the second target address (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 8, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein each entry comprises a multi-taken flag (e.g. tag) which, when set, identifies that that entry is a multi-taken entry (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54). 
 
As per claim 9, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the second instruction flow changing instruction is one of: (i) an Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 10, Shelor and Cummins teach/suggest all the claimed features of claim 9 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein when the second instruction flow changing instruction identified by a multi-taken entry is the unconditional function return instruction, and the first instruction flow changing instruction is not an associated function call instruction, the prediction circuitry is arranged, when making a prediction using that multi-taken entry, to reference a return address prediction structure to determine the second target address (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction, wherein it would have been obvious to one of ordinary skilled in the art to incorporate the function return instruction and the function call instruction. 
 
As per claim 11, Shelor and Cummins teach/suggest all the claimed features of claim 9 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein within at least one multi-taken entry the first instruction flow Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction, wherein it would have been obvious to one of ordinary skilled in the art to incorporate the function return instruction and the function call instruction. 
 
As per claim 12, Shelor and Cummins teach/suggest all the claimed features of claim 11 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein: the target prediction storage is a set associative storage comprising multiple ways; and said at least one multi-taken entry includes way prediction information identifying whether any ways are to be disabled when accessing the target prediction storage using the second target address following a prediction made using that multi-taken entry (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 13, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 14, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus further comprising: multi-taken condition detection circuitry to monitor the instructions in the fetch queue, and feedback information provided by decode circuitry used to decode the instructions fetched for execution by the execution circuitry, in order to detect a multi-taken condition where a multi-taken entry can be created for a source instruction flow changing instruction;  wherein the target prediction storage is arranged to allocate a multi-taken entry when notified by the multi-taken condition detection circuitry of the presence of the multi-taken condition (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction 
 
As per claim 15, Shelor and Cummins teach/suggest all the claimed features of claim 14 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the feedback information identifies when a series of decoded instructions exhibits static behavior (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 16, Shelor and Cummins teach/suggest all the claimed features of claim 14 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the target prediction storage is arranged to determine from the fetch queue the information required to populate the allocated multi-taken entry (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the target prediction storage is a micro target prediction storage used to cache prediction information maintained by a main target prediction storage (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 18, Shelor and Cummins teach/suggest all the claimed features of claim 17 above, where Shelor and Cummins further teach/suggest the apparatus further comprising: multi-taken condition detection circuitry to monitor the predictions made by the main target prediction storage to detect a multi-taken condition when the main target prediction storage predicts that a series of instructions is expected to exhibit static behavior and terminates with an instruction flow changing instruction that is unconditionally taken;  and the micro target prediction storage is arranged to allocate a multi-taken entry in response to the multi-taken condition detection circuitry indicating presence of the multi-taken condition (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
Shelor and Cummins teach/suggest all the claimed features of claim 18 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein: the micro target prediction storage is arranged to process predict blocks, where each predict block comprises a plurality of instructions at sequential addresses in memory, and to output prediction information for each predict block;  the micro target prediction storage has a plurality of pipelined stages, including at least two post-prediction pipelined stages for maintaining information about predict blocks for which a prediction has already been made by the micro target prediction circuitry;  and in the presence of the multi-taken condition the micro target prediction circuitry is arranged to determine the information required to populate the allocated multi-taken entry with reference to the information about predict blocks that is held in said at least two post-prediction pipelined stages (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second  branch prediction mechanism for corresponding instruction. 
 
As per claim 20, Shelor and Cummins teach/suggest all the claimed features of claim 17 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein when an update is made to the information stored in the main target prediction storage, the micro target prediction storage is arranged to invalidate any entry marked as a multi-taken entry (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-
 
As per claim 21, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the target prediction storage comprises a plurality of banks, and when an entry in a first bank is marked as a multi-taken entry, an associated entry in a second bank is selectively allocated to store at least a portion of the target address information for the multi-taken entry (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), wherein it would have been obvious to one of ordinary skilled in the art to have the first and the second banks for the branch prediction mechanisms. 
 
As per claim 22, Shelor and Cummins teach/suggest all the claimed features of claim 21 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein: the multi-taken entry in the first bank is configured to identify the first instruction flow changing instruction, the associated first target address, and an indication of the number of instructions in the first series of instructions; and the associated entry in the second bank is selectively allocated to identify the second target address associated with the second instruction flow changing instruction (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second 
 
As per claim 23, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein in response to a trigger condition the target prediction storage is configured to convert a multi-taken entry into a single taken entry which identifies the first instruction flow changing instruction and the associated first target address (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), wherein it would have been obvious to the proper operation of the first branch prediction mechanism for corresponding instruction only. 
 
As per claim 24, Shelor and Cummins teach/suggest all the claimed features of claim 23 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the trigger condition occurs when decode circuitry used to decode instructions fetched for execution by the execution circuitry determines that the series of instructions comprises at least one instruction that exhibits dynamic behavior (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), wherein it would have been obvious to one of ordinary skilled in the art to implement dynamic behavior in association with the branch prediction mechanism. 

As per claim 25, Shelor and Cummins teach/suggest all the claimed features of claim 23 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the trigger condition occurs when decode circuitry used to decode instructions fetched for execution by the execution circuitry determines that the instruction terminating the series of instructions is no longer an instruction flow changing instruction (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), wherein it would have been obvious to one of ordinary skilled in the art to further incorporate the above claimed features in to the branch prediction mechanism. 
 
As per claim 26, Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein: the prediction circuitry is arranged to process predict blocks, where each predict block comprises M instructions at sequential addresses in memory, and to output prediction information for each predict block;  and the series of instructions identified in a multi-taken entry comprises up to M instructions (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second branch prediction mechanism for corresponding instruction. 
 
Shelor and Cummins teach/suggest all the claimed features of claim 1 above, where Shelor and Cummins further teach/suggest the apparatus comprising wherein the instructions in the fetch queue are identified by specifying address information for those instructions (Shelor, Fig. 3; [0029]-[0030]; [0034]-[0036]; [0042]-[0044]; and Cummins, Fig. 5; Fig. 8-9; Fig. 12; col. 8, l. 57 to col. 10, l. 64; col. 11, ll. 15-54), functionally equate to the proper operation of the first branch prediction mechanism for corresponding instruction follow by the second branch prediction mechanism for corresponding instruction. 

As per claim 28, claim 28 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				

IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 08, 2021